DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on February 10, 2021 has been entered.  Claims 1, 5-6 and 11 have been amended.  Claims 4, 7-8 and 13 have been cancelled.  Claims 1-3, 5-6, 9-12 and 14-20 are pending in this application.  

Response to Arguments
3.	Applicant's arguments, see pages 10-12 of the response, filed 2/10/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
	On pages 10-12 of the response the Applicant argues that Rahman’s OLED display cannot be replaced by a plurality of LEDs that extends into fabric openings because Rahman’s OLED display displays high resolution information and Nelson’s display uses low resolution LEDs.  The Examiner respectfully disagrees.
	In fact, Nelson’s LED display is capable of displaying various content such as pictures, word or video images and can include any number of LEDs on its LED array (see paragraph [0037]).  Nelson further discloses that the LED display can be configured to have various resolution and sizes by putting LED arrays together.  As illustrated in Fig. 8 of Nelson, a master light array 202 can be connected to any number of slave arrays 206 to set a desired resolution for 
	Therefore, it would have been obvious to one of ordinary skill in the art to replace the OLED display of Rahman with the LED display of Nelson to display visual information, thus, the rejection of the amended claim 1 is maintained.  	

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.	

5.	Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US 10,360,876) in view of Kim et al. (US 2018/0096688), and further in view of  Nelson (US 2014/0340877).
	Regarding claim 1, Rahman discloses an electronic device configured to be used by a first user and a second user (Figs 1-2A; col. 5, lines 15-30, e.g., cylindrical computing device 102 is used by a first user 204 and a second user 206), comprising:
a housing having a top surface, a bottom surface, and a sidewall that extends from the top surface to the bottom surface (e.g., the device 102 has a top surface, a bottom surface and a  sidewall extending from the top surface to the bottom surface);
a first sensor in the housing that determines a location of the first user (col. 6, lines 21-57, e.g., a first sensor 212 determines a location of the first user 204);

a visual output device on the sidewall (e.g., a circular display 106 wrapped around the housing), 
wherein the visual output device displays visual information based on the determined location of the first user (col. 6, lines 43-67, e.g., displays a first content on a first portion 208 of the display 106 based on the determined location of the first user 204),  
wherein the visual output device displays additional visual information through a second portion of the fabric layer based on the location of the second user (col. 6, lines 43-67, e.g., displays a second content on a second 210 of the display 106 based on the determined location of the second user 206), and wherein the first portion opposes the second portion (Fig. 2A, e.g., the first portion 208 is opposite to the second portion 210).
Rahman does not disclose the device comprising: a fabric layer that overlaps the sidewall and that extends from the top surface to the bottom surface, wherein the fabric layer covers the first portion and the second portion of the circular display, wherein the fabric layer has a plurality of openings, and wherein a portion of the visual output device extends into at least one of the plurality of openings. 
However, Kim discloses an electronic device (Fig. 1; [0038], e.g., an electronic device 10) comprising:
a housing (Figs 1-2; [0040], e.g., the housing 100) having a top surface (e.g., 110), a bottom surface (e.g., 120), and a sidewall that extends from the top surface to the bottom surface (e.g., the sidewall 131 extends from the top surface 110 to the bottom surface 120); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim in the invention of Rahman for providing a fabric layer disposed outside a circular display of an electronic device because the fabric layer would provide a smooth aesthetic feeling on an outer surface of the electronic device.
Regarding claim 4, Kim further discloses the electronic device, wherein the visual output device comprises a LED plurality of LEDs (see [0061]).
	Rahman in view of Kim does not specifically disclose wherein the fabric layer has a plurality of openings and wherein a portion of the visual output device extends into at least one of the plurality of openings.
	However, Nelson discloses a visual output device comprises an array of light emitting diodes (LEDs) (Fig. 1; [0037], e.g., the LED array 12 is capable of displaying, words, shapes, patterns, or real-time video); and a fabric layer positioned above the array of LEDs ([0038], e.g., fabric layer 18 designed to be positioned on top of the LED array 12), wherein the fabric layer has a plurality of openings and wherein a portion of individual LEDs extends into at least one of the plurality of openings (e.g., the upper fabric layer 18 includes a number of openings 20 whose size, shape, and pitch are defined so as to allow the individual LEDs 22 of the light array 12 can protrude through the upper fabric layer 18).


Regarding claim 2, Rahman further discloses the electronic device defined in claim 1 wherein the first sensor comprises a sensor selected from the group consisting of: a camera, a proximity sensor, an echolocation sensor, and a gaze detection system (see col. 6, lines 30-32 and col. 14, lines 40-55, e.g., image capture elements are used to determine a location and direction of the viewer 114). 

Regarding claim 3, Rahman further discloses the electronic device defined in claim 2 wherein the visual output device is configured to change a location of the visual information based on the determined locations of the first and second users (see Fig. 3B).

	Regarding claim 5, Rahman further discloses the electronic device defined in claim 1 further comprising: a microphone that receives input from the first user (Fig. 6; col. 6, lines 30-42, e.g., an audio capture element 212), wherein visual output device is configured to display the visual information in response to the input (Fig. 6; col. 6, lines 21-42, e.g., displays the desired .  

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US 10,360,876) in view of Kim et al. (US 2018/0096688) and Nelson (US 2014/0340877), and further in view of Banta (US 10,499,026).
	Regarding claim 6, Rahman further discloses the electronic device defined in claim 1 wherein the visual information comprises an image (see Fig. 1). 
	Rahman in view of Kim and Nelson does not disclose wherein the visual output device is configured to adjust a keystone distortion of the image based on the determined location.
	Banta discloses an electronic device (Fig. 1, col. 6, lines 20-34, e.g., projection device 104) comprising a display device configured to display an image (e.g., image 106), wherein the display device is configured to adjust a keystone distortion of the image based on a location of a user (see col. 2, lines 13-67, col. 3, lines 1-12, e.g., if a correction component determines that the projection is suffering from keystone effects, the correction component may calculate a calibration parameter that, when implemented by the projection device, effectively skews or intentionally distorts the image being projected such that it appears at the appropriate shape, size, and/or aspect ratio when viewed from the location at which the image was captured by the mobile device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Banta in the invention of Rahman in view of Kim and Nelson for including a correction component in the display device that can correct a .

7.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US 10,360,876) in view of Kim et al. (US 2018/0096688) and Nelson (US 2014/0340877), and further in view of Ohmura (WO2016/157662, the examiner is using US 2018/0074785 as English Translation of WO2016/157662).
	Regarding claim 9, Rahman in view of Kim and Nelson does not disclose the electronic device defined in claim 1 wherein the visual output device displays information relevant to the second user in response to determining that the second user is closer to the housing than the first user.
	However, Ohmura discloses an electronic device (Fig. 6; [0076], e.g., an information processing device 1) comprising: a sensor that determines a location of a user ([0080], e.g., the microphone 12 is configured to determine a location of user AA); an additional sensor that determines a location of an additional user ([0080], e.g., the camera 14 is configured to determine a location of an additional user BB); and a display device, wherein the display device displays visual information based on the determined location of the user, wherein the visual output device displays information relevant to the additional user in response to determining that the additional user is closer to a housing of the device than the user (Fig. 6; [0066], [0076]-[0077], e.g., if the user AA speaks to the information processing device 1 at a position closer to the information processing device 1 than the current target user BB, the information processing device 1 decides the user AA as a target user, and outputs display of a response image 22a).


	Regarding claim 10, Rahman in view of Kim, Nelson and Ohmura further discloses the electronic device defined in claim 9 wherein the sensor is a camera that takes images of the first and second users (Rahman, col. 6, lines 30-32 and col. 14, lines 40-55, e.g., image capture elements are used to determine a location and direction of the viewer 114.  Also see [0066] of Ohmura, e.g., the camera 14), the electronic device further comprising: control circuitry configured to determine identities of the first and the second user using facial recognition operations on the images (Rahman, col. 15, lines 20-25.  Also see [0067] of Ohmura, e.g., identify the speakers).
	
Allowable Subject Matter
8.	Claims 11-12 and 14-20 are allowed.  
9.	The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 11, the primary reason for indicating allowable subject matter is the inclusion of the limitation reciting “sensors in the housing that determine a location of the housing relative to a user and relative to external objects” and “the sensors are configured to determine that portions of the visual output device are unobstructed by the external objects and 
Regarding claim 18, the primary reason for indicating allowable subject matter is the inclusion of the limitation reciting “a second sensor that senses ambient light color changes” and “the light-emitting device is configured to emit the pattern of light with a color that matches the color of the images displayed by the external device, and wherein the light-emitting device is configured to automatically adjust the color when the second sensor detects the ambient light color changes” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art. 

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG ZHOU/Primary Examiner, Art Unit 2623